Defendant, in error filed his motion to dismiss the appeal in the above entitled action for the reason the questions involved in said proceeding have become moot. The motion was regularly served upon attorney for plaintiff in error on the 26th day of April, 1923. No response has been filed to said motion, nor has the statement that the questions involved in said appeal have become moot been controverted.
This court in a long line of decisions has announced the rule as follows:
"Abstract or hypothetical cases, disconnected from the granting of actual relief, or from the determination of which no particular result can follow other than the awarding of the costs of the appeal, will not be decided by this court."
See McCullough v. Gilcrease, 40 Okla. 741, 141 P. 5.
The statement of the case as made by defendants in error disclosed the questions are moot. Plaintiff in error having failed to file any brief controverting this statement, the case will be dismissed.
NICHOLSON, COCHRAN, HARRISON, and MASON, JJ., concur.